Case 18-31487   Doc 14   Filed 10/05/18 Entered 10/05/18 09:22:52   Desc Main
                           Document     Page 1 of 9
Case 18-31487   Doc 14   Filed 10/05/18 Entered 10/05/18 09:22:52   Desc Main
                           Document     Page 2 of 9
Case 18-31487   Doc 14   Filed 10/05/18 Entered 10/05/18 09:22:52   Desc Main
                           Document     Page 3 of 9
Case 18-31487   Doc 14   Filed 10/05/18 Entered 10/05/18 09:22:52   Desc Main
                           Document     Page 4 of 9
Case 18-31487   Doc 14   Filed 10/05/18 Entered 10/05/18 09:22:52   Desc Main
                           Document     Page 5 of 9
Case 18-31487   Doc 14   Filed 10/05/18 Entered 10/05/18 09:22:52   Desc Main
                           Document     Page 6 of 9
Case 18-31487   Doc 14   Filed 10/05/18 Entered 10/05/18 09:22:52   Desc Main
                           Document     Page 7 of 9
Case 18-31487   Doc 14   Filed 10/05/18 Entered 10/05/18 09:22:52   Desc Main
                           Document     Page 8 of 9
Case 18-31487   Doc 14   Filed 10/05/18 Entered 10/05/18 09:22:52   Desc Main
                           Document     Page 9 of 9
